DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5-7, 10-12 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 5-7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US# 2020/0351031 hereinafter referred to as Wu) in view of Jang et al. (US# 2019/0268965 hereinafter referred to as Jang).

	RE Claim 1, Wu discloses a method for transmitting uplink (UL) data by a user equipment (UE) in a wireless communication system (See Wu FIG 1; Summary), the method comprising:
	5upon transmitting the UL data based on a configured grant (CG) configuration related to a Hybrid-ARQ (HARQ) process (See Wu [0004]-[0006] – transmitting UL data based on CG in a HARQ process), starting a first timer related to the HARQ process and a second timer related to the HARQ process (See Wu [0006] – starting first and second timers); and 
	After an expiration time point of the first timer, performing a retransmission of the UL data based on the HARQ process (See Wu Summary; [0008] – performing retransmission based on HARQ process after second timer expires), 
	wherein while the first timer is running, the 25retransmission of the UL data based on the HARQ process is prohibited (See Wu [0065] – retransmission timer; retransmission performed after retransmission timer expires), 
See Wu [0041] – CG timer; after CG timer expires transmitting new transmission)
	wherein, based on the first UL resource of the CG configuration not being configured between the expiration time point of the timer and the 20expiration time point of the second timer (See Wu [0065], [0067] – if after retransmission timer expires and there is UL data to be retransmitted, determining that UL resources are not configured for retransmission), the retransmission of the UL data is performed on a second UL resource of the CG configuration configured after the expiration time point of the second timer (See Wu [0065], [0067] – suspending retransmission until resources are available (i.e. after timers expire since if the resources were configured before the timers expired, the retransmission would take place before the timers expired)).
	Wu does not specifically disclose the second timer is stopped before the expiration time point of the second timer.
	However, Jang teaches of the second timer is stopped before the expiration time point of the second timer (See Jang [0075] – if the HARQ RTT timer expires, the DRX retransmission timer starts; during the DRX retransmission timer operation, the scheduling information for HARQ retransmission is received. Upon receiving the scheduling information, the terminal immediately stops the DRX retransmission timer…operation continues until the packet is successfully received).
See Jang Background; Summary).

	RE Claim 2, Wu, modified by Jang, discloses a method, as set forth in claim 1 above, wherein, based on a first UL resource of the CG configuration being configured between the expiration time point of the first timer and the 15expiration time point of the second timer, the retransmission of the UL data is performed on the first UL resource (See Wu [0065], [0067] – if after retransmission timer expires and there is UL data to be retransmitted, determining if UL resources are configured and if so, performing retransmission using the configured resources). 

	RE Claim 5, Wu, modified by Jang, discloses a method, as set forth in claim 1 above, wherein a time duration between a starting time 30point and the expiration time point of the first timer is shorter than a time duration between a starting time point and the expiration time point of the second timer (See Wu [0006] – when both timers start at the same time, second timer expires before first timer).
 
Claim 6, Wu discloses a user equipment (UE) in a wireless communication system (See Wu FIG 1), the UE comprising: 
	at least one transceiver (See Wu FIG 6); 
	at least one processor (See Wu FIG 6); and 
	5at least one computer memory operably connectable to the at least one processor and storing instructions that (See Wu FIG 6), when executed, cause the at least one processor to perform operations comprising: 
	upon transmitting an uplink (UL) data based on a configured grant (CG) configuration related to a Hybrid-ARQ (HARQ) process (See Wu [0004]-[0006] – transmitting UL data based on CG in a HARQ process), starting a first timer related to the HARQ process and 10a second timer related to the HARQ process (See Wu [0006] – starting first and second timers); and 
	After an expiration time point of the first timer, performing a retransmission of the UL data based on the HARQ process (See Wu Summary; [0008] – performing retransmission based on HARQ process after second timer expires), 
	wherein while the first timer is running, the 25retransmission of the UL data based on the HARQ process is prohibited (See Wu [0065] – retransmission timer; retransmission performed after retransmission timer expires), 
	wherein while the second timer is running, a new transmission of UL data based on the HARQ process is prohibited (See Wu [0041] – CG timer; after CG timer expires transmitting new transmission)
	wherein, based on the first UL resource of the CG configuration not being configured between the expiration time point of the timer and the 20expiration time point of See Wu [0065], [0067] – if after retransmission timer expires and there is UL data to be retransmitted, determining that UL resources are not configured for retransmission), the retransmission of the UL data is performed on a second UL resource of the CG configuration configured after the expiration time point of the second timer (See Wu [0065], [0067] – suspending retransmission until resources are available (i.e. after timers expire since if the resources were configured before the timers expired, the retransmission would take place before the timers expired)).
	Wu does not specifically disclose the second timer is stopped before the expiration time point of the second timer.
	However, Jang teaches of the second timer is stopped before the expiration time point of the second timer (See Jang [0075] – if the HARQ RTT timer expires, the DRX retransmission timer starts; during the DRX retransmission timer operation, the scheduling information for HARQ retransmission is received. Upon receiving the scheduling information, the terminal immediately stops the DRX retransmission timer…operation continues until the packet is successfully received).

	RE Claim 7, Wu, modified by Jang, discloses a UE, as set forth in claim 6 above, wherein, based on a first UL resource of the CG configuration being configured between the expiration time point of the first timer and the expiration time point of the second timer, the retransmission of the UL data is performed on the first UL resource (See Wu [0065], [0067] – if after retransmission timer expires and there is UL data to be retransmitted, determining if UL resources are configured and if so, performing retransmission using the configured resources). 

	RE Claim 10, Wu, modified by Jang, discloses a UE, as set forth in claim 6 above, wherein a time duration between a starting time point and the expiration time point of the first timer is shorter than a time duration between a starting time point and the expiration time point of the second timer (See Wu [0006] – when both timers start at the same time, second timer expires before first timer). 

	RE Claim 11, Wu discloses 5an apparatus for a user equipment (UE) (See Wu FIG 1), the apparatus comprising: 
	at least one processor (See Wu FIG 6); and 
	at least one computer memory operably connectable to the at least one processor and storing instructions that (See Wu FIG 6), when executed, cause the at least one processor to perform operations comprising: 
	10upon transmitting an uplink (UL) data based on a configured grant (CG) configuration related to a Hybrid-ARQ (HARQ) process (See Wu [0004]-[0006] – transmitting UL data based on CG in a HARQ process), starting a first timer related to the HARQ process and a second timer related to the HARQ process (See Wu [0006] – starting first and second timers); and 
	After an expiration time point of the first timer, performing a retransmission of the UL data based on the HARQ process (See Wu Summary; [0008] – performing retransmission based on HARQ process after second timer expires), 
See Wu [0065] – retransmission timer; retransmission performed after retransmission timer expires), 
	wherein while the second timer is running, a new transmission of UL data based on the HARQ process is prohibited (See Wu [0041] – CG timer; after CG timer expires transmitting new transmission)
	wherein, based on the first UL resource of the CG configuration not being configured between the expiration time point of the timer and the 20expiration time point of the second timer (See Wu [0065], [0067] – if after retransmission timer expires and there is UL data to be retransmitted, determining that UL resources are not configured for retransmission), the retransmission of the UL data is performed on a second UL resource of the CG configuration configured after the expiration time point of the second timer (See Wu [0065], [0067] – suspending retransmission until resources are available (i.e. after timers expire since if the resources were configured before the timers expired, the retransmission would take place before the timers expired)).
	Wu does not specifically disclose the second timer is stopped before the expiration time point of the second timer.
	However, Jang teaches of the second timer is stopped before the expiration time point of the second timer (See Jang [0075] – if the HARQ RTT timer expires, the DRX retransmission timer starts; during the DRX retransmission timer operation, the scheduling information for HARQ retransmission is received. Upon receiving the scheduling information, the terminal immediately stops the DRX retransmission timer…operation continues until the packet is successfully received).

	RE Claim 12, Wu discloses a non-transitory computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor (See Wu FIGs 1, 6), cause the at least one 20processor to perform operations for a user equipment (UE), the operations comprising: 
	upon transmitting an uplink (UL) data based on a configured grant (CG) configuration related to a Hybrid-ARQ (HARQ) process (See Wu [0004]-[0006] – transmitting UL data based on CG in a HARQ process), starting a first timer related to the HARQ process and a second timer related to the HARQ process (See Wu [0006] – starting first and second timers); and 
	After an expiration time point of the first timer, performing a retransmission of the UL data based on the HARQ process (See Wu Summary; [0008] – performing retransmission based on HARQ process after second timer expires), 
	wherein while the first timer is running, the 25retransmission of the UL data based on the HARQ process is prohibited (See Wu [0065] – retransmission timer; retransmission performed after retransmission timer expires), 
	wherein while the second timer is running, a new transmission of UL data based on the HARQ process is prohibited (See Wu [0041] – CG timer; after CG timer expires transmitting new transmission)
	wherein, based on the first UL resource of the CG configuration not being configured between the expiration time point of the timer and the 20expiration time point of See Wu [0065], [0067] – if after retransmission timer expires and there is UL data to be retransmitted, determining that UL resources are not configured for retransmission), the retransmission of the UL data is performed on a second UL resource of the CG configuration configured after the expiration time point of the second timer (See Wu [0065], [0067] – suspending retransmission until resources are available (i.e. after timers expire since if the resources were configured before the timers expired, the retransmission would take place before the timers expired)).
	Wu does not specifically disclose the second timer is stopped before the expiration time point of the second timer.
	However, Jang teaches of the second timer is stopped before the expiration time point of the second timer (See Jang [0075] – if the HARQ RTT timer expires, the DRX retransmission timer starts; during the DRX retransmission timer operation, the scheduling information for HARQ retransmission is received. Upon receiving the scheduling information, the terminal immediately stops the DRX retransmission timer…operation continues until the packet is successfully received).


Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Jang reference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477